Per Curiam.
The delay in perfecting appeals by employers and carriers often occurs we are satisfied more through a desire to await the favorable development of some fortuitous circumstance rather than reliance on a controlling legal principle which would cause reversal. This may or may not be such a ease. At any rate there bas been inexcusable delay. The Workmen’s Compensation Law is intended to furnish somewhat summary relief to workmen who sustain accidental injuries which arise out of and in the course of their employment. (Workmen’s Compensation Law, § 23.) * To be effective within the purpose of the law tne remedy should be given with such speed as may be reasonable without working injustice to any party. Attorneys representing employers and carriers should bring on appeals with dispatch or be exposed to the danger of having the appeals dismissed for failure to prosecute. Van Kirk, P. J., Hinman, Davis, Hill and Hasbrouek, JJ., concur. Motion denied.

Amd. by Laws of 1928, chap. 754.- [Rep.